Title: To James Madison from Edmund Randolph, 12 August 1792
From: Randolph, Edmund
To: Madison, James


My dear friend.
German-Town August 12. 1792.
I was engaged during the whole of the last week in the supreme court of the U. S. Our business was rather preparatory to some great discussions at the succeeding term, than decisive of any question. The amenability of a state is fixed for debate on the first monday in february.
The state of Georgia applied for an injunction to stop in the marshal’s hands a sum of money, which had been recovered in the last circuit court by a british subject, whose estate had been confiscated. It was granted, with a demonstration to me of these facts; that the premier aimed at the cultivation of Southern popularity; that the professor knows not an iota of equity; that the North-Carolinian repented of the first ebullitions of a warm temper; and that it will take a series of years to settle with such a mixture of judges a regular course of chancery.
I pressed an examination of the conduct of the New-York and Penna. circuit courts on the pension law. On wednesday, after I had finished my exordium, which was strong and pointed, and after it was foreseen, that I should speak with freedom; Mr. Jay asked me, if I held myself officially authorized to move for a mandamus. I assigned reasons in the affirmative, and refused to make the motion, until the official question was decided. It continued from day to day, until Yesterday, when Johnson, Iredell and Blair were in favor of my power, and the other three against it. The motion was therefore necessarily waived for the present in an official form. But being resolved, that the court should hear what I thought the truth, I offered it, as counsel for the invalids. The sum of my argument was an admission of the power to refuse to execute, but the unfitness of this occasion. After much consultation on the bench, it was agreed, that the final decision should be made at the next court. I shall report the case, and shew it to you; and therefore will not be now more minute. An opinion, which has been long entertained by others, is riveted in my breast, concerning the C. J. He has a nervous and imposing elocution; and striking lineaments of face, well-adapted to his real character. He is clear too in the expression of his ideas. But that they do not abound on legal subjects has been proved to my conviction. In two judgments, which he gave last week; one of which was written, there was no method, no legal principle, no system of reasoning.
One of the parties in New-York has consulted me on the late election of a governor. I am travelling in the investigation; and I suspect a result, which, altho’ I hate to be compelled to say a word in favor of the governor de facto, will probably induce the ex-governor to believe, in opposition to what I feel, that I am actuated by motives personally adverse to him.
Fenno’s paper of yesterday has made a virulent assault on Mr. Jefferson; and you are involved in it, as having concerted with him the establishment of a paper for party-views. The paper itself will reach you, as soon as this letter. I have been greatly embarrassed on this occasion. For altho’ I should not scruple, with my open name, to vindicate you against every shaft of malignity; yet was I at a loss, what line you might wish to have pursued, and what was the state of facts. I cannot, however, forbear to say to you, what I trust, is unnecessary on my part, that no consideration upon earth shall prevent me from being useful to you, where you conceive that I can be so. Yrs. afftely.
E. R.
